MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                              FILED
      regarded as precedent or cited before any                     Apr 13 2017, 7:59 am
      court except for the purpose of establishing
                                                                         CLERK
      the defense of res judicata, collateral                        Indiana Supreme Court
                                                                        Court of Appeals
      estoppel, or the law of the case.                                   and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Joelle A. Freiburger                                     Curtis T. Hill, Jr.
      Portland, Indiana                                        Attorney General of Indiana
                                                               Larry D. Allen
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Mauricio D. Sharp,                                       April 13, 2017
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               05A05-1610-CR-2284
              v.                                               Appeal from the Blackford
                                                               Superior Court
      State of Indiana,                                        The Honorable John Nicholas
      Appellee-Plaintiff.                                      Barry, Judge
                                                               Trial Court Cause No.
                                                               05D01-1504-F6-95



      Mathias, Judge.


[1]   Following a jury trial in Blackford Superior Court, Mauricio D. Sharp

      (“Sharp”) was convicted of Level 6 felony resisting law enforcement. Sharp


      Court of Appeals of Indiana | Memorandum Decision 05A05-1610-CR-2284 | April 13, 2017   Page 1 of 7
      appeals and argues that the trial court erred in admitting an out-of-court

      statement he claims was inadmissible hearsay. Concluding that the admission

      of the statement was, at most, harmless error, we affirm.


                                  Facts and Procedural History

[2]   Before starting his patrol shift on April 15, 2015, Hartford City Police

      Department Officer Mark McKissack (“Officer McKissack”) was informed that

      the Blackford County Sheriff’s Office had received a report that a red Ford

      Mustang had been stolen in a neighboring county and might be in the Hartford

      City area. While on patrol that evening, Officer McKissack went to the

      Hartford Square apartment complex, where two other Hartford City Police

      officers, Tyler Ingram (“Officer Ingram”) and Joel Allred (“Officer Allred”)

      were present. Shortly after he arrived at the apartment complex, Officer

      McKissack observed a red Ford Mustang, which he thought matched the

      description of the vehicle that had been reported as stolen, enter the parking lot

      of the apartment complex.

[3]   After a passenger got out of the Mustang, Officer McKissack, who was no more

      than fifty feet from the vehicle at the time, shouted at the driver of the car, later

      determined to be Sharp, and told him to stop. Instead of stopping, however,

      Sharp drove to the exit of the parking lot. Officer Ingram got in his patrol car

      and drove after the Mustang, with is lights and siren activated. He was soon

      joined by Officer McKissack and Officer Allred. Officer Ingram caught up with

      the Mustang approximately half of a city block down the street. Despite the

      sirens and emergency lights of the police cars following him, Sharp did not pull
      Court of Appeals of Indiana | Memorandum Decision 05A05-1610-CR-2284 | April 13, 2017   Page 2 of 7
      the Mustang to the side of the street. However, Sharp did not speed, and he

      stopped at every stop sign and used his turn signals to indicate when he was

      preparing to turn.


[4]   As this low-speed chase continued, Officer McKissack, who apparently knew

      Sharp, realized that Sharp was driving to his aunt’s home on Franklin Avenue

      in Hartford City. Indeed, once Sharp arrived at his aunt’s home, he stopped the

      car. The pursuing police officers got out of their vehicles and ordered Sharp to

      get out of the Mustang. Sharp did so, but instead of lying down on the ground

      as instructed by the police, he attempted to get in the back seat of the car. At the

      time, the police did not know what Sharp was doing. Luckily for all involved,

      the police did not shoot at Sharp. They instead approached Sharp and

      apprehended him. Only then did the police realize that Sharp’s young daughter,

      approximately four or five years old, was in the back seat. Sharp’s aunt came

      outside and took the child, and the police arrested Sharp.


[5]   On April 17, 2015, the State charged Sharp with neglect of a dependent and

      resisting law enforcement, both as Level 6 felonies. The State later dismissed

      the neglect charge, and Sharp eventually entered into a plea agreement with the

      State in which he would plead guilty to resisting law enforcement as a Class A

      misdemeanor. The trial court rejected this plea agreement as being too lenient,

      and the case went to a jury trial on December 16, 2015. The jury in this trial

      was unable to reach a verdict, and the trial court declared a mistrial. A retrial

      was held on April 20, 2016. At this trial, the State sought to admit testimony

      regarding the fact that a red Ford Mustang had been reported stolen, thereby

      Court of Appeals of Indiana | Memorandum Decision 05A05-1610-CR-2284 | April 13, 2017   Page 3 of 7
      explaining why the police asked Sharp to stop. Sharp objected to this testimony,

      and the trial court ultimately concluded that it would allow the testimony. The

      trial court, however, ruled that the prosecution would not be allowed to

      repeatedly mention the report and that it would admonish the jury not to

      consider the statement as proof of the matter asserted. See Tr. pp. 28-29. Officer

      McKissack was then permitted to testify that

              Sergeant Johnson took a phone call from the Huntington County
              Sheriff’s Department and it was a report of a possible stolen
              vehicle. He was given the description – and it was a red Mustang
              and told us to be on the look-out for what they believed it might
              be headed to our area.


      Id. at 30. The trial court then immediately admonished the jury not to consider

      the report of a stolen vehicle as evidence of Sharp’s guilt. Id. Later, when

      Officer McKissack testified that the car driven by Sharp matched the

      description of the car that had been reported as stolen, the trial court again

      admonished the jury, stating, “One more time. The Court will admonish the

      jury that the officer’s testimony as to receiving a report of a stolen vehicle is not

      to be considered as any type of evidence of guilt of the Defendant for the crime

      under consideration.” Id. at 32. At the conclusion of the trial, the jury found

      McKissack guilty as charged.

[6]   On May 26, 2016, the trial court sentenced Sharp to one and one-half years,

      and suspended the sentence save the fifty-six days of credit time McKissack had

      already served. The trial court also ordered Sharp to serve 180 days of his

      suspended sentence on probation. Sharp filed a motion to correct error on June
      Court of Appeals of Indiana | Memorandum Decision 05A05-1610-CR-2284 | April 13, 2017   Page 4 of 7
      24, 2016, and the trial court held a hearing on the motion on July 27, 2016. The

      trial court denied the motion to correct error on September 9, 2016. Sharp now

      appeals.


                                     Discussion and Decision

[7]   Sharp claims that the trial court abused its discretion in admitting certain

      evidence. Questions regarding the admission of evidence are entrusted to the

      sound discretion of the trial court. Boatner v. State, 934 N.E.2d 184, 186 (Ind.

      Ct. App. 2010). On appeal, we review the trial court’s decision only for an

      abuse of that discretion. Id. A trial court abuses its discretion if its decision is

      clearly against the logic and effect of the facts and circumstances before the

      court, or if the court has misinterpreted the law. Id.


[8]   Sharp claims that the testimony of Officer McKissack regarding the report that

      a Mustang had been stolen was inadmissible hearsay. Hearsay is defined by

      Indiana Evidence Rule 801(c) as a statement that is not made by the declarant

      while testifying at trial or hearing and which is offered into evidence to prove

      the truth of the matter asserted in the statement. As a general rule, hearsay

      evidence is inadmissible. Boatner, 934 N.E.2d at 186 (citing Evid. R. 802).


[9]   Here, even if we assume that the statement at issue was inadmissible hearsay,

      we are unable to say that the admission of the statements at issue in this case

      constituted reversible error. Errors in the admission of evidence are ordinarily

      disregarded as harmless error unless they affect the substantial rights of a party.

      Remy v. State, 17 N.E.3d 396, 401 (Ind. Ct. App. 2014) (citing Hoglund v. State,

      Court of Appeals of Indiana | Memorandum Decision 05A05-1610-CR-2284 | April 13, 2017   Page 5 of 7
       962 N.E.2d 1230, 1238 (Ind. 2012)). In determining whether a party’s

       substantial rights have been affected, we consider the evidence’s probable

       impact on the jury. Id. Improper admission of evidence is harmless error if the

       conviction is supported by substantial independent evidence of guilt satisfying

       the reviewing court there is no substantial likelihood the challenged evidence

       contributed to the conviction. Id.


[10]   In Sharp’s jury trial, the evidence that the police had received a report of a

       stolen red Mustang was mentioned only twice, and very briefly at that. The trial

       court did not permit the State to harp repeatedly on the fact that the car had

       been reported stolen. The trial court also admonished the jury after both

       instances in which the report of the stolen car was mentioned.1 On top of this,

       the evidence of Sharp’s guilt was overwhelming. In addition to the testimony of

       the police officers that Sharp refused to stop the car even though he was being

       followed by police cars with their lights and sirens activated, there was video

       evidence showing Sharp driving the car and refusing to stop. Under these facts

       and circumstances, we can confidently say that there is no substantial likelihood

       that the challenged evidence contributed to the conviction.




       1
         Sharp claims that the trial court’s admonishment was insufficient, citing Maxey v. State, 730 N.E.2d 158, 162
       (Ind. 2000), in which our supreme court held that if an officer’s “course of police work” testimony consists
       solely of inadmissible evidence, the danger of unfair prejudice might exceed any probative value regardless of
       a trial court’s repeated and strong admonishments to a jury. However, the court nevertheless held that the
       admission of the evidence was, in that case, harmless. Id. The same is true here, i.e., regardless of whether the
       admonishment was sufficient to minimize the danger of unfair prejudice for purposes of admissibility, the
       admission of the statement was harmless given the other overwhelming evidence of Sharp’s guilt.

       Court of Appeals of Indiana | Memorandum Decision 05A05-1610-CR-2284 | April 13, 2017                Page 6 of 7
[11]   Affirmed.


       Baker, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 05A05-1610-CR-2284 | April 13, 2017   Page 7 of 7